IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILMARIO TRUEBLOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NOS. 13-4944, 13-5117, 13-5118,
                                     13-5120 thru 13-5147, 13-5148 thru 13-
STATE OF FLORIDA,                    5153, 13-5155

      Appellee.


_____________________________/

Opinion filed November 16, 2015.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

David W. Collins of the Collins Law Firm, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.